Citation Nr: 0843815	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  05-24 454A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a total disability 
rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel
INTRODUCTION

The veteran had active military service from June 1944 to 
February 1946, and from October 1950 to July 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision in which 
the RO denied a TDIU.  The veteran filed a notice of 
disagreement (NOD) later in March 2005, and the RO issued a 
statement of the case (SOC) in July 2005.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2005.

In his substantive appeal, the veteran requested a Board 
hearing at its offices in Washington, DC.  In November 2007, 
the veteran submitted a signed statement (via VA Form 21-
4138) indicating he wished to withdraw his request for this 
hearing.  See 38 C.F.R. § 20.702(e) (2008). 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action is warranted for the claim on appeal.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id. 

In this case, the veteran's service-connected disabilities 
are:  bilateral hearing loss, currently rated as 50 percent 
disabling; suppurative otitis media, postoperative, currently 
rated as 10 percent disabling; tinnitus, currently rated as 
10 percent disabling; and vertigo associated with suppurative 
otitis media, postoperative, currently rated as 10 percent 
disabling; for a combined disability rating of 60 percent.  
The veteran's service treatment records (STRs) indicate that 
he had chronic mastoiditis of the left ear during service and 
underwent a radical mastoidectomy in January 1951.  Since his 
service-connected disabilities have a common etiology, the 
residuals of the mastoidectomy, and the combined disability 
rating is 60 percent, the minimum percentage requirements for 
a TDIU under 
38 C.F.R. § 4.16(a) are met.  The remaining question, then, 
is whether the veteran's service-connected disability(ies) 
render him unemployable.

The veteran has not maintained substantially gainful 
employment since June 2001, and he contends that he is 
unemployable due to his service-connected disabilities.  The 
RO initially denied the veteran's claim for a TDIU in a March 
2005 rating decision.  Later, in March 2006, the RO granted 
service connection for vertigo and assigned an initial 10 
percent rating.  In August 2006, the RO requested a VA 
medical examination and opinion with regards to the impact 
that the veteran's service-connected disabilities, to include 
vertigo, had on his employability.  In the report of the 
September 2006 VA examination, the VA examiner noted that the 
veteran clearly had balance problems of unknown etiology, but 
the VA examiner did not render an opinion as to the impact 
that this condition, individually or in concert with his 
other service-connected disabilities, had on the veteran's 
ability to secure or maintain employment.  

The Board finds that further examination of the veteran would 
be helpful in resolving the claim on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Specifically, an opinion 
is needed as to whether the veteran's service-connected 
disabilities, considered together and without regard to any 
nonservice-connected disabilities or the veteran's age, 
render him unable to secure or maintain employment.  The 
Board points out that if it is not medically possible to 
distinguish the effects of service-connected and nonservice-
connected conditions, the reasonable doubt doctrine mandates 
that all signs and symptoms be attributed to the veteran's 
service-connected conditions.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  

Accordingly, the RO should arrange for the veteran to undergo 
an ear, nose, and throat (ENT) VA examination, by an 
appropriate physician, at a VA medical facility.  The veteran 
is hereby notified that failure to report to the scheduled 
examination, without good cause, shall result in denial of 
the claim (which is considered a claim for increase).  See 38 
C.F.R. § 3.655(b) (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled evaluation and/or 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the evaluation 
and/or examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records since January 
2006.  The claims file currently includes outpatient 
treatment records from the VA Medical Center (VAMC) in 
Columbia, South Carolina, dated from February 2004 to January 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Columbia VAMC that 
are not currently of record, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities. 

Further, to ensure that due process requirements are met and 
that the record before the physician providing the opinion is 
complete, the RO should also give the appellant another 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying him that he has a full one-
year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should ensure that its letter to him meets 
the notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-in particular, 
VA's assignment of an effective date.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Columbia 
VAMC all outstanding records of evaluation 
and/or treatment for the veteran's 
service-connected disabilities since 
January 2006.  The RO must follow the 
procedures set forth in 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
veteran's claim for a TDIU.  

The RO should explain the type of evidence 
that is the veteran's  responsibility to 
submit.  The RO should also ensure that 
its letter meets the requirements of 
Dingess/Hartman (cited to above) - 
particularly, as regard's VA's assignment 
of an effective date, as appropriate.  

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo ear, nose and throat (ENT) VA 
examination, by an appropriate physician, 
at a VA medical facility.  Audiometry and 
speech discrimination testing must be 
accomplished.  The VA examiner should set 
forth all evaluation findings in a printed 
(typewritten) report.

The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of the 
veteran's documented medical history and 
assertions.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether - without regard to any 
nonservice-connected disabilities or the 
veteran's age - it is at least as likely as 
not (i.e., there is a 50 percent or greater 
probability) that the veteran's service-
connected disabilities (specifically, 
bilateral hearing loss, chronic otitis 
media, tinnitus, and vertigo) either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.  

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a TDIU 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




